271 F.2d 739
EASTERN TAR PRODUCTS CORPORATION by its Directors, Grant Thorn, Genevieve U. Thorn, and Samuel Uhlfelder, in trust for its creditors, stockholders and members, Appellants,v.UNITED STATES of America, Appellee.
No. 7894.
United States Court of Appeals Fourth Circuit.
Argued November 17, 1959.
Decided November 23, 1959.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
Harry S. Shapiro, Baltimore, Md., for appellants.
I. Henry Kutz, Attorney, Department of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Fred A. Youngman, Attorneys, Department of Justice, Washington, D. C., and Leon H. A. Pierson, U. S. Atty., Baltimore, Md., on brief), for appellee.
Before SOPER, HAYNSWORTH, and BOREMAN, Circuit Judges.
PER CURIAM.


1
Affirmed upon the opinion of the District Court, 170 F.Supp. 110.


2
Affirmed.